     Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 1 of 9                    PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


Reuben Jackson, on behalf of                          )
himself and all others similarly situated,            )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )       Civil Action No. ____________
                                                      )       Jury Demanded
True Install LLC,                                     )
                                                      )
                Defendant.                            )



                            VERIFIED COMPLAINT
               FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT



        COMES NOW Plaintiff Reuben Jackson (hereinafter, “Mr. Jackson”), on behalf of

himself and all others similarly situated, by and through counsel, and for his Complaint against

Defendant True Install LLC (hereinafter, “True Install” or “Defendant”), states and alleges as

follows:

                                NATURE OF THE COMPLAINT

     1. Mr. Jackson bring this action under federal law, specifically the Fair Labor Standards Act

        (“FLSA”), 29 U.S.C. § 201, et seq.

     2. Mr. Jackson bring this action, on behalf of himself and all others similarly situated, against

        True Install for unpaid overtime compensation, and related penalties and damages.

     3. True Install’s practices were and are in direct violation of the Fair Labor Standards Act

        (“FLSA”), 29 U.S.C. § 201, et seq.

     4. For said violations, Mr. Jackson seeks, on behalf of himself and all others similarly
                                                  1



                                                                 Doc ID: 4aca44c31681987224b205052171dd61400baebe
Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 2 of 9                       PageID 2



   situated, declaratory relief; compensation for work hours for which he was unpaid or

   underpaid, including overtime premiums for all hours worked over forty hours in a work

   week; liquidated and/or other damages as permitted by applicable law; and attorney’s fees,

   costs, and expenses incurred in this action.

                                        PARTIES

5. Mr. Jackson is an adult resident of Lobelville, Perry County, Tennessee.

6. Plaintiff and those similarly situated to his are employees of Defendant for FLSA purposes.

7. Members of the collective action and/or prospective members are those current and former

   non-exempt employees of True Install who were not paid overtime wages for hours worked

   over 40 in a workweek.

8. Upon information and belief, Defendant True Install LLC is a Tennessee-based corporation,

   and may be reached for service through its registered agent, Arvin True, 4090 Highway 57,

   Counce, TN 38326-3054.

9. At all relevant times complained of herein, Defendant was an employer under 29 U.S.C. §

   203(e)(1).


                             JURISDICTION AND VENUE

10. This Court has original federal question jurisdiction pursuant to 28 U.S.C. § 1311

   because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

11. Defendant is a legal entity and has sufficient minimum contacts with the State of Tennessee

   such that it is subject to service of process in Tennessee and does business in the state of

   Tennessee. Therefore, this Court has personal jurisdiction over Defendant.

12. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a substantial

   part of the events giving rise to Mr. Jackson’s claims occurred in this District.

                                             2



                                                            Doc ID: 4aca44c31681987224b205052171dd61400baebe
Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 3 of 9                    PageID 3




                        REPRESENTATIVE ACTION ALLEGATIONS

13. Plaintiffs bring this Complaint as a collective action pursuant to Section 16(b) of the FLSA,

   29 U.S.C. § 216(b), on behalf of all persons who were, are, or will be employed by

   Defendant for the last three years from the commencement of this action, who were not

   compensated at one and one half times the regular rate of pay for all work performed in

   excess of forty hours per week.

14. This Complaint may be brought and maintained as a collective action pursuant to Section

   16(b) of the FLSA, 29 U.S.C. § 216(b), for all claims asserted by Plaintiff because his claims

   are similar to collective action members or putative collection action members.

15. Plaintiff, collective action members, and putative collective action members are similarly

   situated because they worked as non-exempt employees for Defendant and were subject to

   Defendant’s common practice, policy or plan of failing to pay overtime wages for all hours

   worked over 40 in a workweek.

                              FACTUAL BACKGROUND

16. Mr. Jackson was hired by True Install on or about April 1, 2019.

17. Mr. Jackson’s employment with True Install ended on or about February 14, 2020, when

   he was terminated.

18. Mr. Jackson held the position of Lead Man (construction/maintenance), and as such he

   should have been and was classified by True Install as non-exempt employees under the

   FLSA.

19. Mr. Jackson and those similarly situated were paid a daily rate of between $150 and $250

   per day.

                                             3



                                                            Doc ID: 4aca44c31681987224b205052171dd61400baebe
Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 4 of 9                     PageID 4



20. Mr. Jackson was paid a daily rate of $200.

21. Mr. Jackson and those similarly situated routinely worked in excess of 40 hours per week.

22. Mr. Jackson and those similarly situated were not exempt from the right to receive

   overtime pay or to be paid for all hours worked under the FLSA.

23. True Install had the power to hire and fire Mr. Jackson and those similarly situated.

24. True Install controlled the number of hours Mr. Jackson and those similarly situated

   worked, as well as the rate and method of their payment.

25. True Install failed and refused to pay Mr. Jackson and those similarly situated overtime

   premiums for all hours worked over forty in any given workweek.

26. True Install knew or should have known Mr. Jackson and those similarly situated had

   worked overtime hours for which they were not paid.

27. Despite this knowledge, True Install willfully failed to pay Mr. Jackson and those similarly

   situated overtime pay for every hour worked in a workweek.

          COUNT I--VIOLATION OF THE FAIR LABOR STANDARDS ACT

28. Mr. Jackson realleges and incorporates all allegations above as if actually set forth

   herein.

29. At all relevant times, True Install was an “employer” engaged in interstate “commerce”

   and/or in the production of “goods” for “commerce” within the meaning of the FLSA,

   29 U.S.C. § 203.

30. At all relevant times, True Install employed Mr. Jackson and those similarly

   situated.

31. At all relevant times, True Install had gross annual operating revenues in excess of

   Five Hundred Thousand Dollars and 00/100 cents ($500,000.00).

32. The FLSA requires each covered employer, such as True Install, to compensate all non-
                                              4



                                                             Doc ID: 4aca44c31681987224b205052171dd61400baebe
Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 5 of 9                       PageID 5



   exempt employees for all hours worked at an hourly rate of not less than minimum wage

   and compensate all non-exempt employees at a rate of not less than one and one-half the

   regular rate of pay for work performed in excess of forty hours in a work week.

33. True Install willfully failed to pay Mr. Jackson and those similarly situated overtime pay

   for every hour worked in a workweek throughout the time in which they were employed

   by True Install.

34. As a result of True Install’s failure to compensate Mr. Jackson and those similarly

   situated at a rate of not less than one and one-half times the regular rate of pay for all

   work performed in excess of forty hours in a work week, True Install has violated, and

   continues to violate, the FLSA, including 29 U.S.C. § 207(a)(1) and § 206(a).

35. The foregoing conduct, as alleged, constitutes willful violations of the FLSA within

   the meaning of 29 U.S.C. § 255(a).

36. The foregoing conduct, as alleged, also fails to meet the standard of good faith

   compliance with the FLSA within the meaning of 29 U.S.C. § 260.

                                 PRAYER FOR RELIEF

   WHEREFORE, Mr. Jackson and those similarly situated to him pray for relief as follows:

   1. A declaratory judgment that the practices complained of herein are unlawful under the

       FLSA;

   2. Pre-judgment interest, as provided by law;

   3. An award of money damages for unpaid overtime premiums, including liquidated

       damages, compensatory and punitive damages in an amount to be determined at trial;

   4. Award Plaintiffs and those similarly situated costs and expenses of this action incurred

       herein, including reasonable attorneys’ fees and expert fees; and


                                              5



                                                             Doc ID: 4aca44c31681987224b205052171dd61400baebe
   Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 6 of 9                     PageID 6



        5. Designation of this action as a collective action on behalf of the proposed members of

            the FLSA representative action and prompt issuance of notice pursuant to 29 U.S.C. §

            216(b) to all similarly situated members of the FLSA opt-in class apprising them of the

            pendency of this action and permitting them to assert timely FLSA claims in this action

            by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

        6. Designation of Plaintiff Reuben Jackson as Representative Plaintiff of the putative

            members of the FLSA representative action;

        7. Any and all such other and further legal and equitable relief as this Court deems

            necessary, just, and proper.


                                      DEMAND FOR JURY TRIAL

        Plaintiff hereby demand a jury trial on all causes of action and claims with respect to

which he has a right to jury trial.




                                                  6



                                                                Doc ID: 4aca44c31681987224b205052171dd61400baebe
Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 7 of 9        PageID 7



                                    Respectfully submitted,

                                      s/Philip Oliphant_______________
                                     Alan G. Crone, TN Bar No. 014285
                                     Philip Oliphant, TN Bar No. 025990
                                     THE CRONE LAW FIRM, PLC
                                     88 Union Avenue, 14th Floor
                                     Memphis, TN 38103
                                     800.403.7868 (voice)
                                     901.737.7740 (voice)
                                     901.474.7926 (fax)
                                     acrone@cronelawfirmplc.com
                                     poliphant@cronelawfirmplc.com

                                     Attorneys for Plaintiff




                                    7



                                                  Doc ID: 4aca44c31681987224b205052171dd61400baebe
  Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 8 of 9                     PageID 8



                           DECLARATION AND VERIFICATION

        I, Reuben Jackson, verify and declare that the facts stated in the foregoing Verified
Complaint to the best of my knowledge and belief are true, and that the Complaint is not made out
of levity or by collusion with the Defendant, but in sincerity and truth for the causes mentioned in
the Complaint.




                                             ___________________________________
                                             Reuben Jackson

                                                     04 / 01 / 2020
                                             Date: ______________________________




                                                 8



                                                                Doc ID: 4aca44c31681987224b205052171dd61400baebe
         Case 2:20-cv-02256-STA-jay Document 1 Filed 04/02/20 Page 9 of 9          PageID 9

                                                                                    Audit Trail

Title
                              Jackson - Complaint to review and verify
File Name
                          Jackson, R. - FLS...be verified).docx
Document ID
                        4aca44c31681987224b205052171dd61400baebe
Audit Trail Date Format
            MM / DD / YYYY
Status                                Completed




                  04 / 01 / 2020    Sent for signature to Reuben Jackson
                  16:52:10 UTC-6    (reubennhollie@gmail.com) from jlc@cronelawfirmplc.com
                                    IP: 73.177.108.241




                  04 / 01 / 2020    Viewed by Reuben Jackson (reubennhollie@gmail.com)
                  17:47:30 UTC-6    IP: 107.77.235.76




                  04 / 01 / 2020    Signed by Reuben Jackson (reubennhollie@gmail.com)
                  17:52:14 UTC-6    IP: 107.77.235.76




                  04 / 01 / 2020    The document has been completed.
                  17:52:14 UTC-6
